Title: Enclosure: Reports on John Adams’ Accounts, 25 October 1779; 27 October 1779; 14 May 1780
From: Govett, William,Lovell, James,Mercier, John D.
To: Continental Congress,Forbes, James,Mathews, John,Houston, William Churchill


Mr. Adams’ Letter of Aug. 3d. was referred to the Board of Treasury on the 20th. to take Order.




Chamber of Accounts, Octr. 25th. 1779 read Octr. 27

The Commissioners report
That agreable to an Order of the honble. Board of Treasury of the 12th Instant, they have examined the Accounts of the honble. John Adams Esqr. one of the Commissioners of the United States at the Court of Versailles for his Expences to, at and from thence, and find that He has received from the following Persons, the Sum of forty eight thousand nine hundred and fifty five Livres four Sols Vizt.

     
      Of the honble. Navy Board, Boston
      2400
      0
      0
     
     
      The honble. Benjn. Franklin Esqr.
      10610
      16
      0
     
     
      Wm. T. Franklin
      480
      0
      0
     
     
      John Bonfield
      2292
      12
      0
     
     
      Mr. Grand sundry Drafts and payments
      32159
      16
      0
     
     
      Mr. Puchelberg
      1012
      0
      0
     
     
       
      48955
      4
      0
     
     
      And that there is an Error in his Account of Expences at and from Bordeaux to Paris for which he is to be charged
      53
      11
      0
     
     
      The whole Amounting to forty nine thousand and eight Livres fifteen Sols
      49008
      15
      0
     
    
   That he charges for Expenditures for which there are many Vouchers wanting, and which, from Circumstances, they think could not easily be obtained, the following Sums vizt.

     
      Joint Expences with the Honble. Benjamin Franklin
      15261
      4
      6
     
     
      Expences paid for B. Franklin as per Account A
      1981
      3
      0
     
     
      His Secretary and Servants Wages, travelling and other Expences
      7742
      3
      6
     
     
      Cash paid for Cloathing for himself
      5248
      15
      6
     
     
      Do. Books for Do.
      1955
      9
      0
     
     
      Do. Schooling his Son
      1861
      1
      0
     
     
      Money borrowed and repaid
      45
      12
      0
     
     
      Money lost which was sewed in the lining of a Coat which was stolen
      192
      0
      0
     
     
      Expences at Boston on public Business, and Postage since his Return
      48
      0
      0
     
     
       
      34335
      8
      6
     
     
      And he also charges for his Allowance for Twenty Months at 11428 Livres per Ann:
      19046
      0
      0
     
     
      The whole amounting to fifty three Thousand three hundred and eighty one Livres eight Sols and six Deniers
      53381
      8
      6
     
    
   
From which accounts there appears a balance of four thousand three hundred and seventy two Livres thirteen Sols and six Deniers in favor of the honble. John Adams Esqr. But, as they have no Rule to go by in allowing his Expenditures or Pay, they have stated the Account as above, and beg Leave to submit the whole to the Honble. Congress.
They beg Leave to remark that the Examination of the Copy of an Account marked A which they received with Mr. Adams’s other Accounts and is for joint Expences of himself, Doctr. Franklin and Mr. Deane, cannot be gone into at Present, the Monies credited therein having been received, and the Vouchers to said Account remain with him. But from a View of the Charges therein they find

     
      That their joint Expences amount to
      
      
      
      
      13307
      13
      0
     
     
      The particular Account of Benja. Franklin
      
      
      
      
      2979
      14
      0
     
     
      Ditto Silas Deane
      
      
      
      
      1323
      18
      0
     
     
      Cloathing for Mr. J. Adams
      54
      0
      0
      }
      1014
      0
      0
     
     
      Cash received by him and which he credits for in his Account reported on
      960
      0
      0
      
      
      
      
     
     
      Amounting to eighteen thousand six hundred and twenty-five Livres five Sols
      
      
      
      
      18625
      5
      0
     
    
   
signed Wm: Govett
John D: Mercier




Committed and a Report made Decr. 15 which Report was resumed April 15. 1780.





April 15 1780


The Committee to whom was referred the Report of the Commissioners of Accounts of the 25th. of Octr. last on the Accounts of the honble. John Adams Esqr. late one of the Commissioners of the United States at the Court of Versailles report
That they do not find any Vote or Proceeding of Congress nor are they informed of any general or received Custom on which the Charge of Monies for the Education of the Accomptants Son can be admitted; and, though the same is inconsiderable they are of Opinion it ought to be rejected that a Precedent be not established.
That they are of Opinion the charge for Books ought to be admitted on the Ground of a practise which has obtained in different Nations respecting their public Ministers and which is mentioned by Mr. Adams in the Explanations attending his Vouchers.
That they find the several charges in the said Accounts conformable to the strictest principles of Oconomy and that as far as Mr. Adams has been intrusted with public Money the same has been carefully and frugally expended.
Resolved That Congress agree to the said Report.



